Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kory Christensen on May 9, 2022.
	On line 5 of claim 22, the phrase “preparing a first test sample from the blood sample” was changed to –preparing a first test sample from a blood sample—in order to provide the blood sample with proper antecedent basis. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/809,520 is being allowed since the closet prior art to Viola et al (US 9,272,280) fails to teach or fairly suggest a method, an apparatus and a non-volatile computer-readable storage medium for determining whether a blood sample is a platelet aggregation sample (i.e. a sample that contains platelets which undergo aggregation) comprising preparing a first and a second sample from a blood sample using a first and a second reaction condition comprising one of a reaction temperature, a mixing intensity, a blood processing reagent concentration or a blood processing reagent action time, wherein the second reaction condition is different from the first reaction condition and comprises a reaction condition for reducing a platelet aggregation degree of the blood sample, acquiring one of an electrical impedance signal, a scattered light signal or a fluorescence signal from each of the first and second prepared samples, obtaining data comprising one of a platelet count, a mean platelet volume or a platelet distribution width from the acquired signals in each of the prepared samples, comparing the data obtained for each of the samples to one another, and determining that the blood sample may be a platelet aggregation sample based on a comparison result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 9, 2022